Exhibit 10.8
 
QUICKSILVER RESOURCES INC.
SECOND AMENDED AND RESTATED
KEY EMPLOYEE
CHANGE IN CONTROL RETENTION INCENTIVE PLAN
 
WHEREAS, Quicksilver Resources Inc., a Delaware corporation (the “Company”),
considers it to be in the best interests of its stockholders to encourage the
continued employment of certain Key Employees (as defined herein)
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein);
 
WHEREAS, the Company believes that the possibility of the occurrence of a Change
in Control may result in the termination by the Key Employee of the Key
Employee’s employment by the Company or in the distraction of the Key Employee
from the performance of his or her duties to the Company, in either case to the
detriment of the Company and its stockholders;
 
WHEREAS, the Company recognizes that the Key Employee could suffer adverse
financial and professional consequences if a Change in Control were to occur;
and
 
WHEREAS, the Company has determined that it is advisable to establish a
severance benefit program to protect the Key Employee if a Change in Control
occurs, thereby encouraging the Key Employee to remain in the employ of the
Company and not to be distracted from the performance of his or her duties to
the Company by the possibility of a Change in Control.
 
NOW, THEREFORE, the Company adopts the Quicksilver Resources Inc. Second Amended
and Restated Key Employee Change in Control Retention Incentive Plan, the terms
of which are as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1           “Base Salary” means the Participant’s annual gross salary before
any deductions, exclusions or any deferrals or contributions under any Company
plan or program, but excluding bonuses, incentive compensation, deferred
compensation, employee benefits, expense reimbursements or any other non-salary
form of compensation being received by a Participant (determined without regard
to any reduction in such Base Salary that occurs after a Change in Control).
 
1.2           “Benchmark Bonus” means the greater of (a) the average of the
three annual bonuses earned by the Participant during the three fiscal years of
the Company immediately preceding the Change in Control event (or, if the
Participant has been employed for fewer than three fiscal years of the Company,
the average of all annual bonuses earned by the Participant for the fiscal years
immediately preceding the Change in Control event) or (b) the annual bonus that
would be payable to the Participant if the target level of performance was
achieved for the fiscal year of the Company in which the Change in Control event
occurs under the terms of the Company’s annual incentive plan applicable to such
Participant. In the event that a Participant received a bonus in a year in which
he was not employed for the entire 12 months of that year, such bonus will be
annualized for purposes of determining the average as set forth in
Article 1.2(a).
 
1.3           “Benefits” means the severance benefits a Participant is entitled
to receive pursuant to Article 3 hereof, and any retention bonus a Participant
is entitled to receive pursuant to Article 5 hereof.
 
1.4           “Board” means the Board of Directors of the Company or its direct
or indirect parent.
 
1.5           “Cause” means (a) the conviction of the Participant for any felony
involving dishonesty, fraud or breach of trust or (b) the willful engagement by
the Participant in gross misconduct in the performance of his or her duties that
materially injures the Company.
 
1.6           “Change in Control” means the occurrence of any of the following
after the Effective Date:
 
(a)           any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)) is
or becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more of the combined voting power of the
then-outstanding Voting Stock of the Company; provided, however, that the
following acquisitions shall not constitute a Change in Control:  (i) any
acquisition of Voting Stock of the Company directly from the Company that is
approved by a majority of the Incumbent Directors; (ii) any acquisition of
Voting Stock of the Company by the Company or any Subsidiary of the Company;
(iii) any acquisition of Voting Stock of the Company by the trustee or other
fiduciary holding securities under any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary of the Company; and
(iv) any acquisition of Voting Stock of the Company by Mercury Exploration
Company, Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania Avenue
Limited Partnership, Pennsylvania Management Company, the estate of Frank
Darden, Lucy Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their
respective successors, assigns, designees, heirs, beneficiaries, trusts, estates
or controlled affiliates;
 
(b)           a majority of the Board ceases to be comprised of Incumbent
Directors; or
 
(c)           the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the consolidated assets
of the Company (each, a “Business Combination Transaction”) immediately after
which the Voting Stock of the Company outstanding immediately prior to such
Business Combination Transaction does not continue to represent (either by
remaining outstanding or by being converted into Voting Stock of the entity
surviving, resulting from, or succeeding to all or substantially all of the
Company’s consolidated assets as a result of, such Business Combination
Transaction or any parent of such entity), at least 50% of the combined voting
power of the then outstanding shares of Voting Stock of (i) the entity
surviving, resulting from, or succeeding to all or substantially all of the
Company’s consolidated assets as a result of, such Business Combination
Transaction or (ii) any parent of any such entity (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries).
 
For purposes of this Plan, (i) “Incumbent Directors” means the individuals who,
as of the date hereof, are Directors of the Company and any individual becoming
a Director subsequent to the date hereof whose election, nomination for election
by the Company’s shareholders, or appointment, was approved by a vote of a
majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) and (ii) “Voting
Stock” means securities entitled to vote generally in the election of Directors.
 
1.7           “Code” means the Internal Revenue Code of 1986, as amended.
 
1.8           “Company” means Quicksilver Resources Inc., a Delaware
corporation.  The term “Company” shall also include any Successor, whether the
liability of such Successor under the Plan is established by contract or occurs
by operation of law.
 
1.9           “Effective Date” means the date on which the Plan is adopted.
 
1.10           “Employment Termination Date” means the date on which the
employment relationship between the Participant and the Company is terminated
due to an Involuntary Termination.
 
1.11           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
 
1.12           “Good Reason Event” means the occurrence of one or more of the
following events or conditions after the occurrence of a Change in Control:
 
(a)           the Company removes the Participant from, or fails to re-elect or
appoint the Participant to, any duties or position with the Company that were
assigned or held by the Participant immediately before the occurrence of the
Change in Control, except that a nominal change in the Participant’s title that
is merely descriptive and does not affect rank or status shall not constitute
such an event;
 
(b)           the Company or a Subsidiary assigns to the Participant any duties
inconsistent with the Participant’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
or a Subsidiary in effect immediately before the occurrence of the Change in
Control;
 
(c)           the Company takes any action that results in a material diminution
of the Participant’s position, authority, duties or responsibilities with the
Company or a Subsidiary in effect immediately before the occurrence of the
Change in Control, or otherwise takes any action that materially interferes
therewith;
 
(d)           the Company reduces the Participant’s Base Salary or the
Participant’s incentive bonus opportunity as in effect immediately prior to such
reduction (including a reduction in the Participant’s incentive bonus target or
any other action that would adversely affect the Participant’s participation in
or benefits under the Company’s incentive bonus plan(s));
 
(e)           the Company or a Subsidiary relocates the Participant’s principal
workplace to an area that is located outside of a radius of 50 miles from the
location of the Participant’s principal workplace immediately prior to the
Change in Control, or  requires the Participant to perform a majority of his or
her duties more than 50 miles from the Participant’s principal work location
(determined as of the date of the Change in Control) for a period of more than
21 consecutive days or for more than 90 days in any calendar year;
 
(f)           the Company or a Subsidiary fails to (i) continue in effect any
bonus, incentive, profit sharing, performance, savings, retirement or pension
policy, plan, program or arrangement (such policies, plans, programs and
arrangements collectively being referred to herein as “Basic Benefit Plans”),
including, but not limited to, any deferred compensation, supplemental executive
retirement or other retirement income, stock option, stock purchase, stock
appreciation, or similar policy, plan, program or arrangement of the Company or
a Subsidiary, in which the Participant was a participant immediately before the
occurrence of the Change in Control, unless an equitable and reasonably
comparable arrangement (embodied in a substitute or alternative benefit or plan)
shall have been made with respect to such Basic Benefit Plan promptly following
the occurrence of the Change in Control, or (ii) continue the Participant’s
participation in any Basic Benefit Plan (or any substitute or alternative plan)
on substantially the same basis, both in terms of the amount of benefits
provided to the Participant (which are in any event always subject to the terms
of any applicable Basic Benefit Plan) and the level of the Participant’s
participation relative to other participants, as existed immediately before the
occurrence of the Change in Control;
 
(g)           the Company or a Subsidiary fails to continue to provide the
Participant with benefits substantially similar to those enjoyed by the
Participant under any of the Company’s or a Subsidiary’s other benefit plans,
policies, programs and arrangements, including, but not limited to, life
insurance, medical, dental, health, hospital, accident or disability plans, in
which the Participant was a participant immediately before the occurrence of the
Change in Control;
 
(h)           the Company takes any action that would directly or indirectly
materially reduce any other non-contractual benefits that were provided to the
Participant by the Company immediately before the occurrence of the Change in
Control or deprive the Participant of any material fringe benefit enjoyed by him
or her immediately before the occurrence of the Change in Control;
 
(i)           the Company fails to provide the Participant with the number of
paid vacation days to which he or she was entitled in accordance with the
Company’s vacation policy in effect immediately before the occurrence of the
Change in Control;
 
(j)           the Company fails to continue to provide the Participant with
office space, related facilities and support personnel (including, but not
limited to, administrative and secretarial assistance) (i) that are both
commensurate with Participant’s responsibilities to and position with the
Company immediately before the occurrence of the Change in Control and not
materially dissimilar to the office space, related facilities and support
personnel provided to employees of the Company having comparable responsibility
to the Participant, or (ii) that are physically located at the Company’s
principal executive offices;
 
(k)           the Company fails to honor any provision of this Plan; or
 
(l)           the Company gives effective notice of an election to terminate at
the end of the term (or to not extend the term) of any employment agreement that
the Participant has or may in the future have with the Company or the Successor
in accordance with the terms of any such agreement.
 
1.13           “Involuntary Termination” means the termination of a
Participant’s employment relationship with the Company and each Subsidiary
(a) by the Company or a Subsidiary after the occurrence of a Change in Control
for any reason other than Cause, or (b) by the Participant on account of a Good
Reason Event.  For purposes of the Plan, a Participant’s termination will not be
considered to be on account of a Good Reason Event unless the Participant
terminates employment no more than 60 days following such Good Reason Event.  A
Participant shall not be deemed to have incurred an Involuntary Termination by
reason of the transfer of the Participant’s employment between the Company and
any of its Subsidiaries, or among Subsidiaries.  The Plan Administrator shall
determine, in its sole discretion, whether a Participant’s termination of
employment from the Company or any Subsidiary constitutes an Involuntary
Termination.  For purposes of the Plan, a Participant will not be considered to
have terminated his or her employment relationship unless the termination of
employment qualifies as a Separation from Service.
 
1.14           “Key Employee” means an employee of the Company or any Subsidiary
whose name appears on Exhibit B which is attached hereto and made a part hereof
for all purposes, as the same may be amended from time to time by the Board or
the Chief Executive Officer of the Company.
 
1.15           “Participant” means an individual who (a) is a Key Employee on
the date a Change in Control occurs and (b) is not eligible to participate in
the Quicksilver Resources Inc. Amended and Restated Executive Change in Control
Retention Incentive Plan.  An individual who is classified by the Company as a
temporary employee or an independent contractor on the date a Change in Control
occurs is not eligible to participate in the Plan (even if he or she is
subsequently reclassified by the Internal Revenue Service or a court as a common
law employee of the Company and the Company acquiesces to such
reclassification).  Notwithstanding the foregoing, in the event that a Key
Employee has entered into an employment agreement with the Company or a
Subsidiary, such Key Employee will not be deemed a Participant under this Plan
unless such employment agreement specifically adopts and incorporates this Plan
by reference.
 
1.16           “Person” means any individual, entity or group that is a “person”
within the meaning of Section 3(a)(9), 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended.
 
1.17           “Plan” means the Quicksilver Resources Inc. Second Amended and
Restated Key Employee Change in Control Retention Incentive Plan, as set forth
herein and as amended from time to time.
 
1.18           “Plan Administrator” means the Company; however, the Company may
designate any Person or a committee to administer the Plan in accordance with
the provisions of Article 8.
 
1.19           “Release” means the Release Agreement in substantially the form
attached hereto as Exhibit A and made a part hereof for all purposes.
 
1.20           “Separation from Service” means a Participant’s separation from
service within the meaning of Section 409A of the Code; provided, however, that
to the extent permitted by Section 409A of the Code, a Participant will be
treated as incurring a Separation from Service if the reasonably anticipated
level of bona fide services the Participant will perform is permanently
decreased to less than 50% of the average level of bona fide services performed
by the Participant over the immediately preceding 12 months.
 
1.21           “Specified Employee” means a specified employee within the
meaning of Section 409A of the Code.  A Participant who is identified by the
Company as a Specified Employee at any time during a calendar year will be
considered a Specified Employee for purposes of Article 4 during the 12-month
period that begins on April 1 of the immediately following calendar year, and no
other Participant will be considered a Specified Employee during such 12-month
period.
 
1.22           “Subsidiary” means  a corporation, partnership, limited liability
company or other entity in which the Company owns directly or indirectly more
than 50% of the outstanding shares of voting stock or other voting interest.
 
1.23           “Successor” means a person with or into which the Company shall
have been merged or consolidated or to which the Company shall have transferred
all or substantially all of its assets.
 
ARTICLE 2
ELIGIBILITY
 
(a)           Except as specified herein, a Participant who incurs an
Involuntary Termination within two years after the occurrence of a Change in
Control (including such a termination on the date of the Change in Control)
shall be entitled to the severance benefits described in Article 3 hereof.
 
(b)           The Plan does not provide benefits with respect to any termination
of employment prior to the occurrence of a Change in Control, whether such
termination is for Cause or otherwise.  A Participant will forfeit all Benefits
under the Plan if he or she is discharged by the Company for Cause.
 
ARTICLE 3
CHANGE IN CONTROL BENEFITS
 
Subject to Article 4 hereof, the Company shall pay or provide a Participant who
has satisfied the requirements of Article 2 hereof the following Benefits:
 
(a)           A single sum cash payment equal to two times the sum of (i) the
Participant’s Base Salary, plus (ii) the Participant’s Benchmark Bonus.
 
(b)           To the extent permitted by law, the Company shall take all actions
necessary to cause the Participant’s account balances under the Company’s 401(k)
Plan to become fully vested and nonforfeitable; provided that such action would
not require the accelerated vesting of any other participant’s account balance
in the Company’s 401(k) Plan.
 
(c)           To the extent permitted by Section 409A of the Code, all
outstanding stock options and restricted share and restricted share unit awards
held by the Participant shall immediately become fully vested.
 
(d)           The Company shall take the following actions:
 
(i)           Throughout the two years following the Employment Termination
Date, the Company shall maintain in effect and not materially reduce the
benefits provided by the Company’s group medical, dental and vision insurance
and group basic life insurance plans in which the Participant participated
immediately prior to the Employment Termination Date; and
 
(ii)           the Company shall arrange for the Participant’s uninterrupted
participation throughout the two-year period commencing on the Participant’s
Employment Termination Date in such group medical, dental and vision insurance
and group basic life insurance plans, provided that if the Participant’s
participation after his or her Employment Termination Date in any such plan is
not permitted by the terms of that plan, then throughout such two-year period,
the Company shall provide the Participant with substantially the same benefits
that were provided to the Participant under such plan immediately before the
Employment Termination Date.  All reimbursements of expenses under the Company’s
medical, dental and vision programs or other reimbursements of expenses shall be
made no later than December 31 of the year following the year in which the
Participant incurs the related expense.  In no event will the amount of expenses
eligible for reimbursement, or in-kind benefits provided, by the Company in one
taxable year affect the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year.  The Participant’s
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.
 
(e)           Benefits under the Plan shall not be taken into account as
compensation for purposes of determining contributions or benefits under any
other employee benefit plan of the Company or a Subsidiary.  In addition,
Benefits under the Plan shall be reduced by any severance, termination or
similar payments payable to a Participant pursuant to any employment, change in
control, severance or similar agreement with the Company or a Subsidiary, unless
such agreement expressly provides that a cash severance or retention payment is
in addition to the Benefits under the Plan.
 
ARTICLE 4
TIME OF SEVERANCE PAYMENT
 
Provided that the Participant has executed and delivered to the Company the
Release and such Release has become effective and irrevocable in accordance with
its terms prior to the date of payment, the Company shall pay the Participant
the cash severance benefits described in paragraph (a) of Article 3 on the 60th
day after the date of the Participant’s Separation from Service and shall
provide the benefits described in paragraph (d) of Article 3; provided, however,
that if the Company determines in good faith that (a) any payment to the
Participant or his estate or beneficiaries under Article 3 hereof does not
qualify for the “short-term deferral exception” or otherwise would constitute a
“deferral of compensation” under Section 409A of the Code, (b) the Participant
is a Specified Employee, and (c) delay of such payment is required by Section
409A of the Code and is not already provided for, the payment date shall instead
be the earlier of (x) the first day of the seventh month following the date of
the Participant’s Separation from Service, or (y) the date of the Participant’s
death.  If payment is required to be delayed pursuant to the foregoing
provision, the cash severance payment described in paragraph (a) of Article 3
shall be increased to include interest payable on such cash severance payment at
the interest rate described below from the date of the Participant’s Separation
from Service to the date of payment.  The interest rate shall be determined as
of the date of the Participant’s Separation from Service and shall be the rate
of interest then most recently published in The Wall Street Journal as the
“prime rate” at large U.S. money center banks.
 
If the Participant fails to furnish the executed Release, or if the Release
furnished by the Participant has not become effective and irrevocable by the
date of payment, the Participant will not be entitled to the severance benefits
described in paragraphs (a) and (d) of Article 3.
 
ARTICLE 5
RETENTION BONUS
 
If a Participant remains employed by the Company or a Subsidiary throughout the
six-month period following a Change in Control, then six months after the date
of the Change in Control the Company shall pay to the Participant, in a single
cash payment, a retention bonus equal to one-half (1/2) of the Participant’s
Base Salary (without regard to whether the Participant is or ever will become
entitled to severance benefits under Article 3 hereof).
 
ARTICLE 6
LIMITATION ON PAYMENT OF BENEFITS
 
Notwithstanding any provision of this Plan to the contrary, if any amount or
benefit to be paid or provided under this Plan would be an “Excess Parachute
Payment,” within the meaning of Section 280G of the Code but for the application
of this sentence, then the payments and benefits to be paid or provided under
this Plan will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate payment and benefits to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes).  Whether requested by the Participant or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Plan or otherwise is required pursuant to the preceding
sentence will be made at the expense of the Company by the Company’s independent
accountants in effect prior to the Change in Control.  The fact that the
Participant’s right to payments or benefits may be reduced by reason of the
limitations contained in this Article will not of itself limit or otherwise
affect any other rights of the Participant other than pursuant to this Plan.  In
the event that any payment or benefit intended to be provided under this Plan or
otherwise is required to be reduced pursuant to this Article, the Company will
effect such reduction by first reducing the Benefits described in paragraph (a)
of Article 3 and then, to the extent necessary, by reducing the Benefits
described in paragraph (d) of Article 3.
 
ARTICLE 7
UNFUNDED ARRANGEMENT
 
The plan is unfunded, and all cash Benefits will be paid, as needed, from the
general assets of the Company.  The Plan is only a general corporate commitment
and each Participant must rely upon the general credit of the Company for the
fulfillment of its obligations hereunder.  Under all circumstances the rights of
Participants to any asset held by the Company will be no greater than the rights
expressed in this Plan.  Nothing contained in this Plan shall constitute a
guarantee by the Company that the assets of the Company will be sufficient to
pay any Benefits under this Plan or would place the Participant in a secured
position ahead of general creditors of the Company; the Participants are only
unsecured creditors of the Company with respect to their Plan benefits, and the
Plan constitutes a mere promise by the Company to make Benefit payments in the
future.  No specific assets of the Company have been or shall be set aside, or
shall in any way be transferred to a trust or shall be pledged in any way for
the performance of the Company’s obligations under the Plan which would remove
such assets from being subject to the general creditors of the Company.
 
ARTICLE 8
ADMINISTRATION OF THE PLAN
 
The Plan Administrator shall have the full power and authority to administer the
Plan, carry out its terms and conditions and effectuate its purposes.  The Plan
Administrator shall be the “named fiduciary,” as such term is defined in ERISA,
of the Plan, with responsibility for administration of the Plan.
 
The Plan Administrator shall serve without compensation for its services as
such.  However, all reasonable expenses of the Plan Administrator shall be paid
or reimbursed by the Company upon proper documentation.  The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of duties as the Plan Administrator.
 
The Plan Administrator shall keep all individual and group records relating to
participants and former participants and all other records necessary for the
proper operation of the Plan.  Such records shall be made available to the
Company and to each Participant for examination during business hours except
that a Participant shall examine only such records as pertain exclusively to the
examining Participant and to the Plan.  The Plan Administrator shall prepare and
shall file as required by law or regulation all reports, forms, documents and
other items required by ERISA, and every other relevant statute, each as
amended, and all regulations thereunder (except that the Company, as payor of
the Benefits, shall prepare and distribute to the proper recipients all forms
relating to withholding of income or wage taxes, Social Security taxes, and
other amounts which may be similarly reportable).
 
ARTICLE 9
AMENDMENT OR TERMINATION
 
The Board reserves the right to amend or terminate the Plan at any time and in
any manner without the consent of any affected individual, which right includes,
without limitation, the right to change the individuals who are eligible to
participate in the Plan from time to time.  In addition, without the consent of
any affected individual, the Chief Executive Officer may amend Exhibit B hereto
from time to time in order to add individuals to the list of Key Employees or to
remove individuals from the list of Key Employees.  Notwithstanding the
foregoing, (i) for a period of two years following a Change in Control, the Plan
may not be terminated or amended in any manner adverse to any eligible
Participant without the written consent of each affected Participant and (ii)
any amendment to or termination of the Plan will not adversely affect the
Benefits payable to a Participant whose Employment Termination Date occurred
prior to the date of such amendment or termination.
 
ARTICLE 10
CLAIMS PROCEDURES
 
10.1           Claim for Benefits.  When a Benefit is due, a Claimant may submit
a claim for Benefits to the office designated by the Plan Administrator to
receive claims.  For purposes of this Article, “Claimant” means a Participant or
an authorized representative of a Participant who makes a claim for Benefits
under the Plan.
 
10.2           Deadline for Notifications of Claim Determinations.  If a
Claimant’s claim for Benefits under the Plan is denied in whole or in part, the
Plan Administrator will provide to the Claimant a written notice of the claim
decision within 90 days of receipt of the claim.  This 90-day period may be
extended one time by the Plan Administrator for up to 90 days, provided that the
Plan Administrator notifies the Claimant, prior to the expiration of such 90-day
period, of the circumstances requiring the extension of time and the date by
which the Plan Administrator expects to render a decision.  Claims not acted
upon within the time prescribed herein shall be deemed denied for purposes of
proceeding to the review stage.
 
10.3           Contents of Notices of Claims Denials.  When a claim is denied
(an adverse determination) in full or in part, the Plan Administrator will
provide the Claimant a written or electronic notification of the denial within
the time frame specified in Section 9.1.  This notice will:
 
(a)           explain the specific reasons for the adverse determination;
 
(b)           reference the specific Plan provisions on which the adverse
determination is based;
 
(c)           provide a description of any additional material or information
necessary for the Claimant to complete the claim and an explanation of why such
material or information is necessary; and
 
(d)            provide a description of the Plan’s review procedures and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse claims determination on review.
 
10.4           Appeals of Denied Claims.  The Claimant will have 60 days after
receiving the notice that the Claimant’s claim is denied to appeal the adverse
determination in writing to the Plan Administrator. The Claimant may submit
written comments, documents, records, and other information relevant to the
claim, and such information will be taken into account during the review,
without regard to whether it was submitted or considered in the initial claim
determination.  In addition, the Claimant will be provided, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim.
 
If no appeal of the adverse determination is made in writing to the Plan
Administrator within 60 days after the Claimant’s receipt of the notice of
denial, the denial of the claim is final.
 
10.5           Deadlines for Notifications of Appeals Determinations.  The
Administrator will notify the Claimant of its determination on review of an
adverse claim determination within a reasonable period of time, but not later
than 60 days from receipt of a request for review of the adverse
determination.  This 60-day period may be extended one time by the Plan
Administrator for up to 60 days, provided that the Plan Administrator notifies
the Claimant, prior to the expiration of such 60-day period, of the
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render a decision.
 
10.6           Contents of Notices of Final Claims Determinations.  Notice of
the Plan’s claims decision will be given in writing or electronically.  If the
Claimant’s claim is denied in whole or in part the notification will include:
 
(a)           the specific reasons for the denial;
 
(b)           reference to the specific Plan provisions on which the decision
was based;
 
(c)           a statement of the Claimant’s right to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim; and
 
(d)           a statement of the Claimant’s right to bring a civil action in
court under section 502(a) of ERISA.
 
ARTICLE 11
MISCELLANEOUS
 
11.1           Tax Withholding.  The Company will calculate the deductions from
the amount of the benefit paid under the Plan for any taxes required to be
withheld by federal, state or local government and shall cause them to be
withheld.
 
11.2           Plan Not an Employment Contract.  The adoption and maintenance of
the Plan is not a contract between the Company and its employees, which gives
any employee the right to be retained in its employment.  Likewise, it is not
intended to interfere with the rights of the Company to discharge any employee
at any time or to interfere with the employee’s right to terminate his or her
employment at any time.
 
11.3           Alienation Prohibited.  No benefits hereunder shall be subject to
anticipation or assignment by a Participant, to attachment by, interference
with, or control of any creditor of a Participant, or to being taken or reached
by any legal or equitable process in satisfaction of any debt or liability of a
Participant prior to its actual receipt by the Participant.  Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
benefits hereunder prior to payment thereof shall be void.
 
11.4           Gender and Number.   If the context requires it, words of one
gender when used in the Plan shall include the other genders, and words used in
the singular or plural shall include the other.
 
11.5           Severability. If any provision of the Plan is determined to be
invalid or unenforceable, that determination shall not affect the validity or
enforceability of any other provision.
 
11.6           Successors.  The Company shall not, directly or indirectly,
consolidate with, merge into or sell or otherwise transfer all or substantially
all of its assets to, any person, or permit any person to consolidate with or
merge into the Company, unless immediately after such consolidation, merger,
sale or transfer, the Successor shall have assumed in writing the Company’s
obligations under the Plan.
 
11.7           Assignment; Binding Effect.  This Plan shall be binding upon any
Successor.  The Company shall not assign any of its obligations under the Plan
unless (a) such assignment is to a Successor, and (b) the requirements of
Section 11.6 are fulfilled.
 
11.8           Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that the Plan and any Benefits payable hereunder are
exempt from Section 409A of the Code or are structured in a manner that would
not cause a Participant to be subject to taxes and interest pursuant to Section
409A of the Code.  The Plan shall be construed and interpreted in a manner
consistent with such intent.
 
11.9           Governing Law.  The provisions of the Plan shall be construed,
administered, and governed under the laws of the State of Texas and, to the
extent applicable, by the laws of the United States.
 

  QUICKSILVER RESOURCES INC.             By: /s/ Thomas F. Darden     Title:
Chairman of the Board  

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
QUICKSILVER RESOURCES INC.
SECOND AMENDED AND RESTATED
KEY EMPLOYEE
CHANGE IN CONTROL RETENTION INCENTIVE PLAN
 
RELEASE AGREEMENT
 
This RELEASE is executed by _____ (the “Employee”) in consideration of the
severance benefits provided under the Quicksilver Resources Inc. Second Amended
and Restated Key Employee Change in Control Retention Incentive Plan (the
“Plan”), and as a condition to the receipt of such benefits.  For purposes of
this Release, the term “Company” means Quicksilver Resources Inc. and any
Successor (as defined in the Plan).
 
NOW THEREFORE, the Employee provides the following release:
 
1.           Release by Employee. I, ____ , on behalf of myself and my heirs and
assigns, in consideration of the Company’s payment of the severance benefits in
the amount of $_____________ (less any amounts that the Company is required to
withhold under applicable laws) and the welfare benefits described in Section
3(d) of the Plan to be furnished to me pursuant to the Plan, the sufficiency of
which is hereby acknowledged, and as a material inducement to the Company to
enter into this Release hereby release and forever discharge the Company, and
its directors, officers, shareholders, partners, representatives, agents,
employees, predecessors, successors, affiliates, divisions, subsidiaries and
related entities and their respective directors, officers, shareholders, agents,
representatives and employees, from all claims of any nature whatsoever waivable
by applicable law, from the beginning of time to the date of the execution of
this Release, known or unknown, suspected or unsuspected, including but not
limited to all claims arising out of, based upon, or relating to my employment
with the Company, or compensation for that employment.  I understand that the
consideration provided for in the Plan exceeds anything of value to which I am
already entitled without the Plan.
 
Without limiting the generality of the foregoing, I understand and agree that
this Release includes, but is not limited to, claims based on or relating
to:  (a) any express or implied employment contract; (b) wrongful discharge; (c)
termination in breach of public policy; (d) age discrimination under the Age
Discrimination in Employment Act of 1967, as amended; (e) claims of
discrimination, harassment or retaliation under Title VII of the Civil Rights
Act of 1964, as amended, the Americans with Disabilities Act, or any other law
which prohibits discrimination based on race, color, age, ancestry, national
origin, sex, sexual orientation, religion, mental or physical disabilities, or
marital status; (f) any other federal, state or local laws or regulations
prohibiting employment discrimination; (g) personal injury, defamation, assault,
battery, invasion of privacy, fraud, intentional or negligent misrepresentation
of fact, intentional or negligent infliction of emotional distress, or false
imprisonment; (h) claims for additional wages, compensation, severance pay or
bonuses; and (i) claims for attorneys’ fees or costs.
 
I UNDERSTAND THAT THIS RELEASE COVERS BOTH CLAIMS THAT I KNOW ABOUT AND THOSE
THAT I MAY NOT KNOW ABOUT.
 
2.           Additional Issues Associated with Scope of Release.  I understand
that I am only waiving those claims that I have as of the date I sign this
Release, and not any claims that might arise in the future.  I also understand
that this Release does not release or discharge claims that are not waivable by
applicable law.  Also excluded from the scope of this Release are any rights I
have to any vested benefits under the Company’s benefit plans, including but not
limited to the Quicksilver Resources Inc. 401(k) Plan.  Further, nothing in this
Release prohibits me from filing a charge with the EEOC or participating in an
investigation or proceeding of the EEOC.  However, I am waiving the right to any
personal monetary recovery or other personal relief should the EEOC or any other
agency pursue alleged charges in part or entirely on my behalf.
 
3.           No Knowledge of Legal Violations. I further assert that during my
employment with the Company and activities regarding any company or organization
affiliated with the Company, that I have no information or knowledge of any
legal irregularity, violation, or alleged violation of any law, regulation,
statute, or ordinance of any kind resulting from the operations of the Company,
or any other company or organization affiliated with the Company.  I have never
reported any such irregularity or violation to any superior with respect to the
Company or any company or organization affiliated with the Company.
 
4.           Advisement to Consult with an Attorney and Forty-five (45) Day
Review Period.  I acknowledge that I am hereby advised in writing to consult
with an attorney prior to executing this Release to discuss the contents of this
document and its meaning.  I understand that I have forty-five (45) days after
receiving this Release to consider this waiver and release of my rights.  I
understand the terms and conditions of this Release in full, agree to abide by
this, and knowingly and voluntarily execute it without hidden reservations.
 
5.           Seven (7) Day Revocation Period. I understand that I will have
seven (7) days after I sign this Release during which I can revoke my signature
and cancel my acceptance of the benefits under the Plan for any reason, and that
this Release shall not become effective or enforceable until after this
revocation period has expired.  I understand that I may revoke or rescind this
Release by providing written notice of revocation to the Company’s General
Counsel,  [name, address, fax number], within the 7-day revocation period.  I
understand that I will not be entitled to any severance benefits under the Plan
until the end of the 7-day revocation period.
 
6.           Receipt of Disclosures.  I acknowledge that I have received the
Disclosures that are attached to this Release as Exhibit 1.
 
7.           Governing Law.  The provisions of the Plan and this Release shall
be construed, administered and governed under the laws of the State of Texas
and, to the extent applicable, the laws of the United States.
 
[8.           Continuing Obligations After Separation from Employment.  I agree
that before and after my separation from employment, I will continue to abide by
any Company policies and procedures relating to confidentiality, inventions,
non-disclosure and/or other employment obligations that survive the termination
of my employment.  I agree that I will continue to be bound by all
post-employment obligations as required by the Company’s policies and procedures
or as required in any other written agreement between myself and the Company.  I
agree that the Plan and this Release do not affect or diminish in any manner any
of my post-employment obligations to the Company, including, but not limited to,
those specifically described within this Release.]1
 
[9.           Entire Agreement. I understand that the Plan and this Release
contain the entire agreement and understanding between me and the Company
regarding my employment and separation from that employment and that no other
covenants or promises have been made except those contained in the Plan and this
Release.  The Plan and this document supersede all other agreements and
arrangements between the Company and me, whether written or oral.]2
 
10.           Attorneys’ Fees.  I further agree I am fully responsible for any
attorneys’ fees incurred by me in consulting with an attorney of my choice in
connection with my review or execution of this document.
 
11.           Severability.  I agree that should any court or arbitrator
determine that any clause, sentence, provision, paragraph, or part of this
Release is illegal, invalid, or unenforceable, that court’s or arbitrator’s
determination shall not affect, impair, or invalidate the remainder of the
Release, and the remainder of the Release will remain in full force and effect.
 
12.           Headings.  I understand that all headings used in this Release are
intended for convenience and reference only and do not in any manner amplify,
limit, modify or amend the Release.  A court or arbitrator shall not use any
headings in the construction or interpretation of any section of the Release.
 
EXECUTED in multiple originals this ____ day of ___________, ________.
 

  Signature of Employee                       WITNESS   

 
NON-REVOCATION STATEMENT
 
I, _______________, acknowledge that at least seven (7) days have expired since
the execution of the Release Agreement by me on the ____ day of ___________,
________, and I knowingly and voluntarily elect not to revoke this waiver and
release of my rights under the Age Discrimination in Employment Act, as amended,
29 U.S.C. § 621 et seq.
 
EXECUTED in multiple originals this ____ day of ___________, ________.
 

       
Signature of Employee
       




--------------------------------------------------------------------------------

1 Note:  This provision should refer to any post-employment obligations by
specific policy name or agreement name, where applicable.  Seek guidance from
legal department.
 
2 Note:  Before using this form, managers must first consider whether any of the
individuals who are asked to sign this agreement have any other contracts or
written agreements with the Company.  In such a case, it is imperative that you
seek guidance from the legal department.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 1
 
45-DAY WAIVER
 
DISCLOSURES
 
Covered Class of Employees, Eligibility and Time Limits.
 
The individuals selected to participate in the Plan are those employees of
___________ (Company) who incur Involuntary Terminations as defined in the
Quicksilver Resources Inc. Second Amended and Restated Key Employee Change in
Control Retention Incentive Plan (the “Plan”).  This program will end on the
date of _________.
 
Eligible Employees.
 
The following is a list of the job titles and ages of all employees who are
eligible to participate in the Plan:
 
 

 
Job Title
 
Age
   
 
                                                                 

 
Employees Not Eligible.
 
The following is a list of the ages of employees who are not eligible to
participate in the Plan:
 
 

 
Job Title
 
Age
   
 
                                                                 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
QUICKSILVER RESOURCES INC.
SECOND AMENDED AND RESTATED
KEY EMPLOYEE
CHANGE IN CONTROL RETENTION INCENTIVE PLAN
 
List of Key Employees of Quicksilver Resources Inc.
 